UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6413



QUINTON LEE COOK,

                                             Plaintiff - Appellant,

         versus

MR. HARLESS; MR. WINGLER; MR. HOLLOWAY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
District Judge. (CA-96-7-5-MU)


Submitted:   June 20, 1996                  Decided:   June 25, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Quinton Lee Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

as frivolous his 42 U.S.C. § 1983 (1988) complaint. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Cook v. Harless, No. CA-96-7-5-MU (W.D.N.C. Mar. 1,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2